DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/22, 4/6/22, 1/21/22, 1/21,22, and 6/23/21, and 6/23/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 12/15/20.  These drawings are acceptable.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-8, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 20120114993 (hereinafter, Park) in view of Yasui et al., US 20130011719 (hereinafter, Yasui).
As to Claim 1:
	Park discloses a battery, comprising: 
a battery cell, the battery cell comprising: 
at least two walls, the at least two walls comprising a first wall and a second wall that intersect with each other (the side wall of the first wall interest with the second wall; see Fig. 5); and 
a pressure relief mechanism, the pressure relief mechanism being disposed at the first wall, and the pressure relief mechanism being configured to, when an internal pressure or a temperature of the battery cell reaches a threshold, be actuated to release the internal pressure (see “… opened at a threshold pressure to exhaust a gas…”, [0029]); 
a thermal management component attached the first wall (Fig. 3, 5, [0044] - the hole of the gas exhaust protrusions 51 can be modified to control the amount of gas exhausted out by controlling the size of the hole, for example); and 
a support component attached to the second wall (the support component is the wall itself that allows the wall to support the weight of the battery), and configured to support the battery cell; 
wherein the thermal management component is configured such that when the pressure relief mechanism is actuated, emissions discharged from the battery cell pass through the thermal management component ([0044] – the size of the hole of the gas exhaust protrusions allow emissions within the battery to pass through from the pressure relief mechanism 27).  

    PNG
    media_image1.png
    1472
    1209
    media_image1.png
    Greyscale

	However, Park does not disclose that the battery module has fluid to control the temperature of the batteries.
	In the same field of endeavor, Yasui also discloses a battery module and the structure accommodating the batteries as to cool the batteries and allow the batteries to achieve a uniform temperature [0006] similar to that of Park.  Yasui further discloses that cooling air can flow into the batteries as to as to cool the batteries and achieve a uniform temperature [0006, 0067].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate cooling air into the battery module of Park as taught by Yasui as to cool the batteries and achieve a uniform temperature [0006, 0067].
As to Claim 2:
	Park discloses a housing , the housing comprising an accommodating chamber  formed by a bottom wall and side walls and an opening capable of approaching the accommodating chamber (see Fig. 3, 5); and 
a cover plate, the cover plate being suitable for closing the opening (see Fig. 3, 5); 
wherein the first wall comprises the cover plate or at least one of the side walls, and the second wall is the bottom wall (see Fig. 3, 5 above).
As to Claim 5:
	Park discloses the thermal management component and the support component (see Fig. 3, 5).
	As shown above, the support component (the bottom wall) and the thermal management component is disposed on the first wall.  The first wall as shown in Figure 5 is incorporated into the housing with the bottom wall as to form a battery module when the lid/cover 143 is inserted onto the top integrating the first wall with the thermal management component and the bottom wall or support component into one unit.
As to Claim 6:
	Park discloses the thermal management component is provided with a through hole, and the through hole is configured to allow the emissions discharged from the battery cell to pass through the thermal management component (see Fig. 3, 5 above – the thermal management component 51 has a through hole as shown).  
As to Claim 7:
	Park discloses the thermal management component is configured to be capable of emissions discharged from the battery cell, so that the emissions discharged from the battery cell can pass through the thermal management component (see Fig. 3, 5 above – the thermal management component 51 has a through hole as shown).  However, Park does not disclose that the thermal management component is configured to be damaged for the emissions discharged.
	Park does disclose the use of notch on gas exhaust hole 145 as to modify it to open only at a certain threshold pressure [0034, 0047].  Thus, Park readily envisions incorporating a gas exhaust hole having a plate with notch as to control when it is allowed to be opened [0044].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a plate with notch as taught by Park to other gas exhaust hole/plate as to further control when a gas exhaust hole is   allowed to be opened [0044].
As to Claim 8:
	Park discloses the thermal management component is configured to be capable of being damaged by the emissions discharged from the battery cell, so that the fluid/air flows out from interior of the thermal management component (see Fig. 3, 5 above – the thermal management component 51 has a through hole as shown.  The interior of the thermal management component would be the accommodated space of the battery up to the gas exhaust protrusion plate 51).  However, Park does not disclose that the thermal management component is configured to be damaged for the emissions discharged.
	Park does disclose the use of notch on gas exhaust hole 145 as to modify it to open only at a certain threshold pressure [0034, 0047].  Thus, Park readily envisions incorporating a gas exhaust hole having a plate with notch as to control when it is allowed to be opened [0044].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a plate with notch as taught by Park to other gas exhaust hole/plate as to further control when a gas exhaust hole is   allowed to be opened [0044].
As to Claim 18:
	Park does not disclose that the battery module has fluid to control the temperature of the batteries.
	In the same field of endeavor, Yasui also discloses a battery module and the structure accommodating the batteries as to cool the batteries and allow the batteries to achieve a uniform temperature [0006] similar to that of Park.  Yasui further discloses that cooling air can flow into the batteries as to as to cool the batteries and achieve a uniform temperature [0006, 0067].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate cooling air into the battery module of Park as taught by Yasui as to cool the batteries and achieve a uniform temperature [0006, 0067].
As to Claim 19:
	Park discloses the battery being configured to provide electric energy [0005, 0006].  
As to Claim 20:
	Park and Yasui discloses the battery module as taught in Claim 1, but does not teach an apparatus to assemble the battery module.
	However, the preparation module the thermal management component preparation module and the support component preparation module are surface/table including hardware tools such as screwdriver and clamp that are common in the art as to assemble the  battery module.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to utilize preparation module such as surface/table including hardware tools such as screwdriver and clamp as to assemble the battery module.   
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yasui, as applied to Claim 1 above, and further in view of Wynn et al., US 20200152941 (hereinafter, Wynn).
As to Claim 3:
	Park discloses the support component (12, 16) is a portion of the case shell or is arranged on an inner side of the case shell (see Fig. 3, 5).  
	Park discloses battery module as shown in 102 ([0040], Fig. 3, 4), but does not disclose that the battery modules are further assemble into a pack assembly.
	In the same field of endeavor, Wynn also discloses a rectangular battery module that has ventilation system as to allow the pressure inside the battery pack to relief ([0020], Fig. 4) similar to that of Park.  Wynn further discloses in Figure 4 and 5B that the battery module of Park can be pack inside a pack assembly with accommodation portions to allow electrical connections to run through the pack assembly and allow accumulated air to be routed out externally [0020].
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the battery module of Park to the battery pack assembly of Wynn as to achieve higher capacity and power while safety allow venting of the accumulated gas inside the battery modules.
As to Claim 4:
Park discloses thermal management component at the first wall ([0040], Fig. 3, 4), but does not disclose that a beam as arranged.
	Wynn further discloses multiple beams that allow gas as shown in Figure 4 to be routed outward ([0020], Fig. 4). 
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate several beams as taught by Wynn as arranged as to allow the thermal management component of Park to be between the beam and the first wall as to allow accumulated gas inside the battery module to be routed outward.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yasui, as applied to Claim 1 above, and further in view of Lim, US 20150214525.
As to Claims 9-13:
	Park disclose a thermal management component 51 as shown above but does not further disclose an avoidance structure.
	In the same field of endeavor, Lim also discloses a battery module with a plurality of battery cells having vent portion (Abstract) similar to that of Park.  Lim further discloses a thermal management component 120 comprising a flow path as to route the gas accumulated in the battery cells out to the external [0046, 0051, 0053].  Note that the thermal management component 120 has the bottom portion and angle portion (90°) which provide a space and route for the gas to flow through.
	Furthermore, Park does disclose the use of notch on gas exhaust hole 145 as to modify it to open only at a certain threshold pressure [0034, 0047].  Thus, Park readily envisions incorporating a gas exhaust hole having a plate with notch as to control when it is allowed to be opened [0044].  Thus, a person skilled in the art can incorporate the plate with notch into the thermal management component of Lim as to further control when it is allowed to be opened [0044].  

    PNG
    media_image2.png
    542
    530
    media_image2.png
    Greyscale

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the thermal management component of Lim to the battery module as to insulate and route the accumulated gas in the battery safely to the external portion.  Furthermore, it would have been obvious for a person skilled in the art to incorporate the plate with notch into the thermal management component of Lim as to further control when it is allowed to be opened [0044].  
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yasui, as applied to Claim 1 above, and further in view of Itoi et al., US 20120164490 (hereinafter, Itoi).
	Park does not further disclose a collection chamber as claimed having hollow space  (Claim 15), additional collection chamber (Claim 16), or diversion structure (Claim 17).
	In the same field of endeavor, Itoi also disclose a battery module that is divided into housing space 50 (Abstract) similar to that of Park.  Itoi further discloses that the accumulated gas is vented into different collection chambers that are formed by wall/diversion structure as to effectively reduce the temperature of a gas in the accommodated space [0065, 0066, 0069].

    PNG
    media_image3.png
    828
    1028
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    532
    1142
    media_image4.png
    Greyscale

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate additional chamber as taught by Itoi on the other side of the thermal management unit of Park as to further route the accumulated gas into different collection chambers that are formed by wall/diversion 41 and to effectively reduce the temperature of a gas in the accommodated space [0065, 0066, 0069].

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buckhout, US 9595705, discloses how battery can be manufactured in easier and/or less expensive process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723